PER CURIAM
On September 20, 1985 the supreme court, 487 So.2d 905 (1985), reversed the judgment of this court which had been rendered on January 30, 1985. The cause was remanded to this court with instructions on March 19, 1986.
As ordered by the supreme court, the judgment of the circuit court is reversed and the cause remanded to that court for entry of an order remanding the cause to the Personnel Board for a hearing on the question of proper punishment.
REVERSED AND REMANDED ON REMAND.
All the Judges concur.